Judge BOORAS
specially concurring.
{41 The majority acknowledges the concerns expressed by other courts regarding searches for information by way of modern cell phones, tablets, and other personal electronic devices based on the capability of such devices for storing and accessing large amounts of personal information. I write separately simply to point out that many other courts reject the view that the potential volume of information in a cell phone changes its character as a personal effect that may store considerable evidence of the crime for which a suspect has been arrested, and which may be searched incident to arrest under United States v. Robinson, 414 U.S. 218, 235, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973). See Gracie v. State, 92 So.3d 806, 811 (Ala.Crim.App.2011) (rejecting view that a cell phone is not a "container" that can be searched incident to arrest because it stores a wealth of digitized information wholly unlike any physical object found within a closed container); People v. Diaz, 51 Cal.4th 84, 119 Cal.Rptr.3d 105, 244 P.3d 501, 508 (2011) (questioning why the sheer quantity of personal information that might be contained in a cell phone should be determinative, and observing that "[elven 'small spatial container{s]' that hold less information than cell phones may contain highly personal, intimate and private information, such as photographs, letters, or diaries") (emphasis in original) (citation omitted); Fawdry v. State, 70 So.3d 626, 630 (Fla.Dist.Ct.App.2011) (noting that "[dli-gital files and programs on cell phones have merely served as replacements for personal effects like address books, calendar books, photo albums, and file folders previously carried in tangible form"); Hawkins v. State, 290 Ga. 785, 723 S.E.2d 924, 926 (2012) (the mere fact that there is a potentially high volume of information stored in the cell phone should not control the question of whether that electronic container may be searched).
42 Likewise, courts have noted problems that would be caused by limiting a search on the basis of the quantity and types of information a device might hold. See United States v. Murphy, 552 F.3d 405, 411 (4th Cir.2009) (to require police officers to ascertain the storage capacity of a cell phone before conducting a search would be an unworkable and unreasonable rule); United States v. Gomez, 807 F.Supp.2d 1134, 1149-50 (S.D.Fla.2011) (crafting a "bright line" rule to guide the seope of a cell phone search is "very difficult," and "exacerbated by the continually advancing technology and computing capabilities of hardware, such as 'smart' phones"); Diaz, 119 Cal.Rptr.3d 105, 244 P.3d at 509 (a quantitative approach would create difficult line-drawing problems for both courts and police in determining whether a particular item's storage capacity is constitutionally significant).